Citation Nr: 1715455	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  What rating is warranted for bilateral hearing loss from February 26, 2007 through November 26, 2013?

2.  What rating is warranted for bilateral hearing loss since November 27, 2013? 

3.  What rating is warranted for posttraumatic stress disorder (PTSD) since February 26, 2007?

4.  Entitlement to an earlier effective date for a total disability rating based on individual unemployability (TDIU) prior to June 20, 2010.

5.  Entitlement to an earlier effective date for eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35, prior to June 20, 2010.

(This issue of entitlement to an effective date earlier than July 23, 2014 for the award of a 50 percent rating for bilateral pes planus, will be addressed under separate cover in a later decision.)

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, to include combat service in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Appeals Management Office (AMO) (formerly the Appeals Management Center) in Washington, D.C.

In the December 2013 decision, the AMO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable evaluation effective from February 26, 2007, the date of receipt of the Veteran's original claim, and a 10 percent evaluation from November 27, 2013, the date of a VA audiometric examination.  

The Board remanded the initial rating of the Veteran's posttraumatic stress disorder (PTSD) for further development in December 2014.  In a February 2017 rating decision, the RO granted a 70 percent rating for PTSD effective February 26, 2007, the date of claim.  Because the maximum potential benefits were not granted, the claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).  Indeed, in a March 2017 statement, the Veteran, through his attorney, specifically stated that he sought a rating in excess of 70 percent for PTSD.  (A more detailed procedural history of this issue is contained in the Board's December 2014 remand, and need not be repeated here.)  

The Board also remanded the issue of entitlement to a total rating based on individual unemployability in December 2014.  The RO granted individual unemployability effective July 23, 2014 in a March 2015 rating decision, and subsequently granted an effective date of June 20, 2010 for this benefit in the February 2017 rating decision.  A March 2017 statement makes clear that the Veteran seeks an effective date back to at least 2007 for the grant of individual unemployability.  As the issue of a total rating based on individual unemployability is part and parcel of the appeal of the initial ratings assigned service-connected PTSD and bilateral hearing loss, both of which extend back to February 26, 2007, the issue of entitlement to a total rating based on individual unemployability prior to June 20, 2010 is also still on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also AB, 6 Vet. App. at 38.  

The Veteran also recently perfected an appeal of the March 2015 rating decision with respect to the grant of a 50 percent rating for bilateral pes planus effective July 23, 2014.  The Veteran seeks an earlier effective date for the 50 percent rating.  His substantive appeal (VA Form 9) was received in February 2017.  The RO has not yet certified this issue to the Board.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35 (2016).  However, certification ensures that certain due process rights are satisfied.  Specifically, when an appeal is certified and the record transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a) (2016).  As the required notifications have not been sent, the Board will defer action on this appeal to ensure these due process requirements are satisfied.  See 38 C.F.R. § 3.103 (2016) (setting forth due process and appellate rights); Gray v. McDonald, 27 Vet. App. 313, 327 (2016) (due process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)).

A service connection claim for a low back disability was previously before the Board and remanded by it in December 2014 for further development.  Service connection for a back condition has since been granted in a February 2017 rating decision.  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must be timely filed to initiate appellate review of "downstream" issues such as the initial rating assigned the disability or the effective date of service connection.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  In this case, the Veteran submitted a NOD in March 2017 with respect to the initial rating assigned his service connected back condition, and requested de novo review by a Decision Review Officer (DRO).  See 38 C.F.R. § 3.2600 (2016).  Given the recency of this NOD, and the request for de novo review, the RO clearly has not had sufficient time to review and readjudicate the claim, and to issue a statement of the case if the benefits sought continue to be denied.  See 38 C.F.R. §§ 19.9(c), 19.26(d), 19.29 (2016); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, it would be premature for the Board to take jurisdiction of this issue at this time for the sole purpose of remand for an SOC, when it is still in process at the RO.  See id.


FINDINGS OF FACT

1.  From February 26, 2007 through November 26, 2013, the Veteran's bilateral hearing loss disability has been manifested by Level II hearing acuity in each ear. 

2.  Since November 27, 2013, the Veteran's bilateral hearing loss disability has been manifested by Level V hearing acuity in the right ear, and Level III in the left ear.

3.  Since February 26, 2007, the Veteran's posttraumatic stress disorder was not manifested by total occupational and social impairment. 

4.  The Veteran was marginally employed in a protected work environment throughout the appeal period, from February 26, 2007.

5.  The Appellant meets the criteria for basic eligibility for Dependents' Educational Assistance (DEA) benefits, as the Veteran was unable to secure and follow a substantially gainful occupation consistent with his education and occupational experience by reason of his service-connected disabilities throughout the appeal period, from February 26, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating from February 26, 2007 through November 26, 2013 for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for a rating greater than 10 percent as of November 27, 2013 for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, Diagnostic Code 6100 (2016).

3.  The criteria for rating in excess of 70 percent for posttraumatic stress disorder are not met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130 (Diagnostic Code 9411) (2016).

4.  The criteria for a TDIU from February 26, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

5.  The criteria for DEA under 38 U.S.C.A. Chapter 35 have been met from February 26, 2007.  38 U.S.C.A. §§ 3500, 3501, 5107 (West 2014); 38 C.F.R. § 3.807 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's bilateral hearing loss has been assigned an initial noncompensable rating prior to November 27, 2013, and an initial rating of 10 percent as of that date.  For the following reasons, the Board finds that the criteria for a higher initial evaluation are not satisfied. 

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating service-connected hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 cycles per second.  See 38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  See id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

The preponderance of the evidence shows that the Veteran's bilateral hearing loss did not meet or more nearly approximate the criteria for a compensable rating prior to November 27, 2013.

The Veteran was afforded a VA examination in December 2009.  Audiometric testing showed pure tone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
40
65
LEFT
25
30
35
55

Puretone threshold average is calculated as 43 in the right ear and 36 in the left year.  Speech recognition scores were 80 percent in both the right and left ears.  The impact on his occupational activities was hearing difficulty. 

Applying these values to Table VI of 38 CFR 4.85, yields a designation of Roman Numeral III for the left ear and a Roman Numeral III is also derived for the right ear.  This is determined by intersecting the percent of speech discrimination row with the puretone threshold average column.  The point where designations III and III intersect in Table VII yields a noncompensable rating.  See id., DC 6100.  

The preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than 10 percent from November 27, 2013 forward.  

Audiometric testing conducted at the examination of November 2013 showed pure tone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
40
45
75
LEFT
30
30
35
55

Puretone threshold average is calculated as 48.75 in the right ear and 37.5 in the left year.  Speech recognition scores were 76 percent in the left ear and 64 percent in the right ear.  The effect on his occupation was in communicating.  

Based on the results of the November 2013 examination under Table VI, the Veteran had level IV hearing in the right ear and level III hearing in the left ear warranting a 10 percent rating.  That is the earliest it is factually ascertainable that the Veteran met the criteria for a 10 percent rating.  

VA regulation also includes two provisions for evaluating certain patterns of hearing impairment that cannot always be accurately assessed under 38 C.F.R. § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning experienced by those with these types of patterns.  See 64 Fed. Reg. 25203 (May 11, 1999).  

First, under 38 C.F.R. § 4.86(a) (2016), if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  Each ear will be evaluated separately.  Id.  This provision corrects for the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds were not 55 decibels or more at each of the specified frequencies prior to or since November 27, 2013, section 4.86(a) does not apply. 

Second, under 38 C.F.R. § 4.86(b), when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  This provision accounts for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, as a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  See 64 Fed. Reg. 25209 (May 11, 1999).  

Because the Veteran's puretone thresholds at 2000 Hertz were not 70 decibels or more at 2000 hertz in either ear prior to or since November 27, 2013, section 4.86(b) does not apply. 

With regard to staging, the preponderance of the evidence shows that the Veteran's bilateral hearing loss has not met or more nearly approximated the criteria for a rating greater than noncompensable prior to February 26, 2007, or a rating greater than 10 percent as of November 27, 2013, at any other points during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board finds the evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected bilateral hearing loss are inadequate. A comparison between the levels of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology. The Veteran's signs and symptoms and their resulting impairment on his daily activities, are contemplated by the rating schedule. Therefore, those criteria are not inadequate. See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111 (2008). 

As shown above, the Veteran's bilateral hearing loss disability results in difficulty hearing and listening during daily activities, such having normal conversations, including at work. Notably, these signs and symptoms, and their resulting impairment, are the cardinal symptoms and effects of hearing loss contemplated by the rating schedule.  See Doucette v. Shulkin, 2017 WL 877340, at *5 (Vet. App. March 6, 2017) ("[T]he Court holds that the rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech."); 38 C.F.R. §§ 4.85, DC 6100.  Accordingly, the rating criteria contemplate the Veteran's service-connected bilateral hearing loss disability. 

The Board is very sympathetic to the Veteran. However, to the extent that VA's current rating schedule requires a significant degree of hearing loss (as measured by audiometric testing, to include speech recognition) before a Veteran can receive increased compensation, neither the Board nor the Court of Appeals for Veterans Claims itself has the power to change those requirements. See Wingard v. McDonald, 779 F.3d 1354, 1356 (Fed. Cir. 2015) ("Congress precluded the Veterans Court from 're-view[ing] the schedule of ratings for disabilities adopted under section 1155 ... or any action of the Secretary in adopting or revising that schedule.' 38 U.S.C. § 7252 (b). That provision squarely precludes the Veterans Court from determining whether the schedule . . . substantively violates statutory constraints.") Accordingly, a compensable rating on an extraschedular basis is not warranted. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate. Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016). There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In sum, the preponderance of the evidence is against the assignment of a compensable rating for bilateral hearing loss prior to February 26, 2007, and to a rating in excess of 10 percent as of November 27, 2013.  Consequently, the benefit-of-the-doubt rule does not apply, and the appeal is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

PTSD

The Veteran contends that his PTSD is more severe than the assigned ratings reflect.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2016); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2016).  

A veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  When a veteran timely appeals an initial rating for a service-connected disability within one year of the rating decision, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for periods of time since the filing of his claim when his disability may have been more severe than others.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently rated under Diagnostic Code 9411.  VA regulations establish a general rating formula for mental disabilities.  See 38 C.F.R. § 4.130 (2016).  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms listed.  Instead, VA will consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V).

Diagnostic Code 9411 provides for ratings as follows:

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 percent - Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  The same is true of any physician's statement as to the severity of a disability.  It remains the Board's responsibility to evaluate the probative value of any doctor's opinion in light of all the evidence of record.

GAF scores from 61 to 70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

The Veteran's PTSD is currently assigned a 70 percent disability rating, effective February 26, 2007.  The Veteran seeks a higher initial rating.  

However, the Veteran's PTSD does not meet the criteria for a 100 percent rating from February 26, 2007; it does not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The Veteran was afforded VA examinations in July 2007, October 2009, March 2012, October 2013, October 2016, and record reviews by a private psychologist in September 2014 and by a VA examiner in December 2014.

The Veteran reported to his July 2007 VA examination casually dressed and appropriately groomed.  He was alert and oriented in all spheres.  The Veteran made eye contact with the examiner and displayed behavior appropriate to the interview setting.  His mood was subdued, and his affect was highly constricted, although he became visibly distressed while recalling incidents that occurred in Vietnam.  He admitted occasional passive suicidal ideation, but denied intent or plan.  He also denied homicidal ideation, intent, and plan.  He did not display impairment of communication or thought process, and he spoke spontaneously at normal rate and rhythm, and with normal intonation.  His thinking was logical, goal oriented and without evidence of formal thought disorder.  He denied experiencing hallucinations and delusions.  The Veteran's long and short term recall were grossly intact, while attention and concentration were adequate for the purposes of the examination.  He indicated adequate maintenance of personal hygiene and competent management of finances, diet and other activities of daily living.  He did not report panic attacks, phobias, obsessive thoughts or rituals that interfere with functioning.  He did, however, report chronic sleep disturbance resulting in fatigue during the day.  He denied current substance abuse or dependence, and stated that substances were not a factor in his condition.  The Veteran's judgment and insight were present on that day.

The Veteran scored 129 on the Mississippi Scale for Combat Related PTSD, which was consistent with interview findings, and suggested moderate to severe symptoms.  He also re-experienced credible combat related stressors in nightmares and intrusive thoughts and memories.  He reported increased arousal (insomnia, exaggerated startle response, impaired concentration, irritability hypervigilance) and signs and symptoms of numbing and avoidance (he tried to avoid subjective and objective reminders of his combat experience, his range of affect was restricted, he lacked interest in routine activities, and had no sense of a future).  The Veteran's symptoms were determined to be moderate to severe, and recurred daily without remission since his discharge from the military.  He described significant social withdrawal and emotional isolation within his family as a result of posttraumatic stress disorder.  He received a GAF score of 50, reflecting insomnia, lack of interest in routine activities, re-experiencing symptoms, depressed mood, and social withdrawal.  The examiner determined that he had a GAF score of 48 to 53 in the past year.  It was recommended that the Veteran be rated as competent for VA purposes.  The examiner also determined that the Veteran was capable of managing benefits in his own best interests.

In an October 2009 VA examination report, a VA examiner reported that the Veteran appeared casually dressed, appropriately groomed, and described him as an "alert man, oriented in all spheres, but having significant difficulty making eye contact" during the examination.  His hygiene was unremarkable at the time, and he displayed behavior appropriate to the interview setting.  His mood was described as neutral or mildly dysphoric.  The Veteran's affect was constricted, but congruent.  He did not report suicidal or homicidal ideation, intent or plan.  His speech and thought processes were reported as essentially unimpaired, and he spoke fluently, with normal intonation, rhythm, and volume.  His thinking was linear and logical, without signs of formal thought disorder.  He denied having hallucinations or delusions.  The Veteran's long and short term recall was grossly intact, while his attention and concentration were adequate for the purposes of the examination.  He did not report panic attacks, obsessions, or phobias that interfered with normal functioning.  He reported adequate maintenance of dress, diet, and finances.  The Veteran also denied recent substance abuse, and reported that substances were not currently a factor in his condition.  He complained of disturbed sleep patterns, resulting in fatigue during the day.  The Veteran's judgment and insight were intact.  At that time, he was assigned a GAF of 55, reflecting insomnia, lack of interest in some routine activities, re-experiencing symptoms, exaggerated startled response, depressed mood, and social withdrawal.  The Veteran was assigned a GAF of 49 to 57 within the previous year.

During a March 2012 VA examination, an examiner reported that the Veteran exhibited significant over-reporting of symptoms, and determined that the current nature and severity of the Veteran's mental health condition was unclear.  The examiner could not estimate social and occupational impairment without resorting to mere speculation.  According to the DSM-IVTR, when "Inadequate information" is available to provide a GAF score, one must assign a GAF of "0."

In an October 2013 review examination for posttraumatic stress disorder, the Veteran received a GAF score of 58.  The examiner also noted that the Veteran experienced occupational and social impairment, with occasional decrease in work efficiency, and intermittent periods of inability to perform occupational tasks.  The Veteran generally functioned satisfactorily, with normal routine behavior, self-care and conversation, however.  The Veteran reported little or no change in social functioning since the March 2012 examination.  He lived in an apartment with his wife and intermittently with his adult daughter.  He had recently visited relatives in the Philippines with his daughter, and explained that he was made anxious by the poverty and crime he witnessed and by the long lines in the airport, but otherwise appeared to have negotiated the trip well.  The examiner referenced notes from the Veteran's September 2013 outpatient psychiatric treatment note, which found him to be pleasant and interactive.  His appearance was appropriately groomed for weather, while his speech was coherent and relevant.  The Veteran's mood was euthymic, and his affect was appropriate.  The Veteran did not have overt psychotic symptoms, suicidal or homicidal ideation.  Additionally, he did not display overt psychotic symptoms.

The Veteran's December 2014 VA examination report reflected the presence of PTSD intrusion symptoms of recurrent, involuntary, and intrusive distressing memories.  He persistently avoided stimuli associated with the traumatic events that he experienced, to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  The mental status examination revealed that he was alert and oriented, well groomed, calm and cooperative.  He made good eye contact with the examiner, but spoke in a low volume.  His mood was described as euthymic with constricted, but congruent affect.  His thought process was lineal and coherent, and he did not have audio or visual hallucinations.  The Veteran also did not have suicidal or homicidal ideation, intent or plan.  His judgement was intact.  The Veteran explained that he lives with his wife and a daughter, and had a son at college.   The Veteran has some conflict with his daughter over housekeeping chores, but both children were doing well.  He retired from his 40 year career at Verizon in 2010.

The Veteran reported an increase in "thinking about Vietnam" due to recent news reports of violence in the Middle East ("ISIS, beheadings"), but continued to listen to daily news radio programs (Rush Limbaugh) and daily political and business news programs (O'Reilly and Cavuto, MSNBC "to get both sides" ) indicating intact cognitive functioning.  He utilized the computer for purposes of emailing and performing Google to search of topics of interest.  He attended and derived support from participation in Woodhaven Veteran Center weekly support groups, where he felt connected to other veterans.  He also attended church weekly, sometimes with his wife.  He drove himself to medical and psychiatric appointments at St. Albans, as well as to the December 2014 appointment, which as approximately 40 miles away, and over one hour due to traffic.  He stated that he was able to manage the family finances.  The Veteran stated that he travels with his wife to annual Vietnam reunions around the country where he enjoys mingling with other veterans.

The examiner determined that the results of that evaluation was consistent with the Veteran's then recent psychiatric records from St. Albans, in that his symptoms seemed adequately managed by medications and support groups, despite some increase in intrusive thoughts triggered by recent news stories.  Ultimately the examiner found that the Veteran had occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

In October 2014, Dr. J.C. Cooper, a private psychologist opined that "based on the totality of the evidence, it is more likely than not that Mr. [redacted] has met the VA criteria for at least a disability rating of 70% since 2007, and certainly since 2012 for his service connected PTSD since his condition has resulted in occupational and social impairment with deficiencies in the area of work, family relations, thinking and mood".  

In October 2016, the Veteran was asked about his prior work history and social functioning.  Prior to his retirement in 2010, the Veteran described a very isolated workplace existence, such that he worked almost exclusively on his own for the majority of his career as "switchman."  He described this position as "I got a computer printout, it showed me where a switch needed to be replaced, and I changed it."  The Veteran indicated that the work was not demanding in nature, but still required him "to write things down, or I would forget."  In contrast to the work itself, he recounted instances of having flashbacks while at work, problems interacting with peers, arguments, anxiety, irritability, hypervigilance, bouts of dysphoria, and a general suspiciousness of others.  He stated "I never socialized with anyone," and described a persistent pattern of avoidance, in large part due to his level of distress and inability to cope with being overstimulated by people, loud noises, and smells.  Based on his report, the solitary nature of the Veteran's job and shift schedule allowed him to maintain employment despite significant symptoms and functional deficits.  His occupational functioning appears to have been compromised following his military service.  In terms of social functioning, the Veteran described an isolated existence both at present and in the past, which has almost exclusively revolved around his immediate family.  The Veteran reported that he lacked lasting friendships or hobbies, and rarely pursued pleasurable activities throughout the majority of adulthood. 

Although he maintained a family and formed meaningful relationships with his wife and children, the Veteran described having significant difficulties in these relationships across time.  For example, he reported longstanding marital difficulties, secondary to his symptoms across the lifespan.  His only contact with others, outside of his immediate family occurs in the context of medical care, mental health care, and Vietnam Veterans' Reunions which he attends in large part due to his therapy for PTSD.  Taking this into account, the Veteran's social functioning appears to have been compromised following his military service.  

Given that the Veteran served in Vietnam and subsequently worked for 40 years, as well as maintained a marriage and family, the evidence supporting a rating of "total occupational and social impairment" does not rise to the level of equipoise.  He was able to adapt to his environment and function to some extent, hence he would not have been able to continue working, remained married, or have meaningful contact with his children.  Thus, there is not total social impairment.  However, the Veteran has experienced ongoing, chronic, and clinically significant psychiatric symptoms that have impacted his functioning, thinking, mood, and relationships over the last 30-years of his life.  As a result, a VA psychologist opined in October 2016, that the Veteran's retrospective level of social and occupational functioning from 2007 onward is best captured by the following designation: "Occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood."  This is consistent with his current level of functional impairment, according to the examiner.  His occupational functioning is being addressed in his TDIU rating.  

Therefore, for all the reasons explained above, the Board finds the evidence does not rise to equipoise to warrant the assignment of a 100 percent rating from February 26, 2007.  Rather, the Board concludes that the preponderance of the evidence is against granting a rating in excess of 70 percent for PTSD for any time for the period since February 26, 2007.

TDIU and DEA

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  

The Veteran must meet specific requirements before consideration of whether the evidence demonstrates unemployability.  If the Veteran has only one service-connected disability, it must be rated at 60 percent or more; if he has two or more service-connected disabilities, at least one must be rated at 40 percent or more, and there must be sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Here, the Veteran is service connected for posttraumatic stress disorder, rated at 70 percent disabling effective from February 26, 2007, bilateral pes planus, now each rated as 30 percent disabling effective from April 17, 2007 and 50 percent from July 23, 2014, a back condition rated as 20 percent from April 17, 2007, bilateral hearing loss rated as 0 percent from February 26, 2007 and 10 percent from November 27, 2013, and malaria, hookworm infestation, and a scar, each rated as 0 percent from June 7, 1970.  As of this decision, this brings his combined rating to 90 percent, effective from April 17, 2007.  He therefore meets the criteria for TDIU for the entire period on appeal and it is clear that his multiple service-connected disabilities have played a part in his unemployability, most prominently his PTSD.

The question that remains, then, is whether the Veteran's service-connected disabilities precluded him from obtaining or engaging in substantially gainful employment prior to June 20, 2010.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a)

In Cantrell v. Shulkin, the Court noted that, "VA's failure to define employment 'in a protected environment' or to otherwise specify the factors that adjudicators should consider in making that determination frustrates judicial review of that issue because the Court is unable to meaningfully assess the propriety of the Board's reliance on the factors it cited in this case."  (Vet. App. April 18, 2017)   

The record shows the Veteran's prior relevant work experience was working as a switchman for Verizon for 40 years.  The Veteran submitted that he wanted to quit his job in 1995 due to his [in] ability to manage the stress of working with other people.  His union intervened, and his was allowed to obtain a position where he could work alone or with only one other person.  The Veteran submits that without these accommodations he would not have been able to maintain his employment. There is no indication that he had any additional training or education that was transferable to a different position.  

Dr. J.C., a private psychologist, opined that, more likely than not, the Veteran's PTSD related symptoms produced severe occupational and social impairment, and submitted that the protective factors of the Veteran's sheltered work environment contributed to his ability to remain employed until retirement.  Dr. J.C. further opined that, without the protective factors of his work environment, the Veteran was unable to secure or follow a substantially gainful occupation as a result of his PTSD symptoms since around 1995, and certainly since 2007.  The Board therefore finds, on a facts found basis, that the Veteran meets the criteria for a TDIU, and thus DEA based on all of his service-connected disabilities, for the entire appeal period, since February 26, 2007.  See 38 C.F.R. § 4.16(a)











ORDER

For the period from February 26, 2007 through November 26, 2013, entitlement to a compensable rating for bilateral hearing loss is denied.

For the period since November 27, 2013, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder is denied.

Entitlement to TDIU from February 26, 2007 is granted.

Entitlement to DEA from February 26, 2007 is granted.  



	                        ____________________________________________  
BRADLEY HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


